Wilde J.
delivered the opinion of the Court. Upon the facts reported, we cannot doubt, that the instructions to the jury were perfectly correct, and that the plaintiff is well entitled to judgment. The note sued was given for another note of hand, which Farnum held, payable to the president and directors of the Blackstone Bank, in which he had an interest, and which he had a right to get discounted at the bank for his own benefit. This note was given on a good consideration ; for it was given to secure his debt, and in consequence he forbore to sue Bigelow, although he did not, at the time of receiving the note, promise so to do.
Farnum being thus in possession of the note, coupled with *56an interest and an authority to get it discounted, the defendant had no right to interpose and revoke the authority. If the note was only valid as against Bigelow, and against him it was unquestionably valid, the giving it up was a good consideration for the note sued.
And we think it quite clear, that the bank would have had a right to discount the note for the benefit of Farnum, at least to the extent of his interest, notwithstanding the notice and protest of the defendant, and consequently, that there was no fraud in the omission to disclose the facts to the directors.

Judgment on the default.